DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/29/2021.
Claims 1-16 are pending.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	 Yuen et al discloses an acoustic correction apparatus including a left channel circuit and a right channel circuit for spatial compensation of left and right channel audio signals.
	Barr et al discloses a passive sound pressure level limiter including a control circuit and left and right channel limiting circuit for headphone with varying drive levels and varying sensitivity.
	Li et al discloses an audio output apparatus having digital operation unit detects cross talk voltage on a left channel earphone unit or a right channel earphone unit, performs an arithmetic operation on the left and right channel signals for compensation for eliminating a cross talk between the left and right channel signals.

	Dyer et al discloses a headset visual feedback system for matching characteristics of selected headset.
	Ogawa discloses a headphone amplifier circuit with a left channel amplifier circuit and a right channel amplifier circuit with negative feedback control on left input signal and right input signal.

Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-16 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, components and circuit connections as recited and construed in independent claims 1, 7 and 11. 
	The cited prior art listed above disclose various headphone or audio signal processing systems that including feedback circuits and amplifier circuits for left and right signals processing and control for left and right signal outputs as discussed above.  However, none of the prior art discloses or suggests the specific claimed invention of an audio playback circuit for headset comprising all the electrical components, specific circuitry connections and functional steps as recited in the instant independent claims 1, 7 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	12/13/2021